Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13 and 15-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art discloses a variety of intraocular lens (IOL) insertion devices that provide a flow of fluid to aid in the ejection of the IOL from a plunger.  The prior art additionally discloses various devices using a Bernoulli effect to grip various types of objects without damaging the surface of the object.  The prior art fails to disclose or suggest an IOL insertion device and/or method of insertion that comprises two separate channels supplying fluid to a gripper body of an IOL insertion device at different forces and/or pressures.  Regarding claim 1, the first channel supplies a first fluid at a first velocity to result in a pressure force that grips the IOL via Bernoulli effect and the second channel provides a second fluid at a different force.  Regarding claim 11, the first channel supplies a first fluid at a first pressure force that grips the IOL via Bernoulli effect and the second channel provides a second fluid at a second pressure.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH W ALEMAN/Primary Examiner, Art Unit 3771